           Case 1:20-cv-01395-AJN Document 50 Filed 09/15/20 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                        9/15/2020

 Global Art Exhibitions, Inc.,

                          Plaintiff,
                                                                                  20-cv-1395 (AJN)
                –v–
                                                                                        ORDER
 Kuhn & Bulow Italia Versicherungsmakler GmbH, et al.,

                          Defendants.



ALISON J. NATHAN, District Judge:

        On September 14, 2020, the Insurer Defendants filed a motion to dismiss. Pursuant to
Rule 3.F. of this Court’s Individual Practices in Civil Cases, on or before September 25, 2020,
Plaintiff must notify the Court and its adversaries in writing whether (1) it intends to file an
amended pleading and when it will do so or (2) it will rely on the pleading being attacked.
Plaintiff is on notice that declining to amend its pleadings to timely respond to a fully briefed
argument in the September 14 motion to dismiss may constitute a waiver of the Plaintiff’s right
to use the amendment process to cure any defects that have been made apparent by Defendants’
briefing. See Loreley Fin. (Jersey) No. 3 Ltd. v. Wells Fargo Sec., LLC., 797 F.3d 160, 190 (2d
Cir. 2015) (leaving “unaltered the grounds on which denial of leave to amend has long been held
proper, such as undue delay, bad faith, dilatory motive, and futility”).
        If Plaintiff chooses to amend, Defendants may then (a) file an answer; (b) file a new
motion to dismiss; or (c) submit a letter stating that they rely on the initially-filed motion to
dismiss.
        Nothing in this Order alters the time to amend, answer, or move provided by the Federal
Rules of Civil Procedure or Local Rules, or the briefing schedule adopted by the Court in its
Order of July 15, 2020.
        Plaintiff is further directed to provide a status update by September 25, 2020, regarding
its efforts to effect service on process Defendant Kuhn & Bulow Italia Versicherungsmakler
GmbH.
        Case 1:20-cv-01395-AJN Document 50 Filed 09/15/20 Page 2 of 2


      SO ORDERED.


Dated: September 15, 2020                 __________________________________
       New York, New York                          ALISON J. NATHAN
                                                 United States District Judge




                                      2
